Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 29, 2016

The Court of Appeals hereby passes the following order:

A16A1914. MARTIN GREEN v. SAVANNAH SPRINGS APARTMENTS.

      This dispossessory proceeding commenced in magistrate court. Following an
unfavorable ruling, Martin Green appealed to the superior court. The superior court
entered an order affirming the magistrate court and awarding Savannah Springs
Apartments back rent and an unpaid water bill. Green then filed this notice of appeal.
We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d
333) (2003); see also OCGA § 5-6-35 (a) (1). Green’s failure to follow the proper
appellate procedures deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            06/29/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.